COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  LUIS RODRIGUEZ,                               §              No. 08-18-00053-CR

                       Appellant,               §                Appeal from the

  v.                                            §               41st District Court

  THE STATE OF TEXAS,                           §            of El Paso County, Texas

                       State.                   §              (TC# 20160D00948)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until November 15, 2018. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime E. Gandara, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before November 15, 2018.

       IT IS SO ORDERED this 17th day of October, 2018.

                                                    PER CURIAM

Before McClure, C.J., Rodriguez, and Palafox, JJ.